—Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered June 14, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of IV2 to 4V2 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There was ample evidence for the jury to rationally infer that defendant knew of the presence of the weapon in the car defendant was driving, and that he constructively possessed it (see, People v Lemmons, 40 NY2d 505; Penal Law § 265.15 [3]). Defendant’s failure to object to the acting-in-concert instruction has rendered his claim unpreserved and we decline to review in the interest of justice. Were we to review it, we would find that the evidence supported the theory of joint possession and warranted the instruction (see, People v Tirado, 38 NY2d 955). Concur—Murphy, P. J., Sullivan, Wallach, Tom and Andrias, JJ.